Citation Nr: 0717572	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  00-07 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1995 to 
December 1998.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision that, in part, 
denied service connection for a low back disability, a 
cervical spine disability, and for eczema.  The veteran 
timely appealed.

In April 2003, the Board undertook additional development of 
the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
December 2003, the Board remanded these matters to the RO for 
initial consideration of the recently developed evidence and 
further action.   

In November 2005, the veteran withdrew her prior request for 
a Board hearing, in writing.

In April 2000, the veteran raised the issue of entitlement to 
service connection for pelvic abdominal pain.  As that issue 
has not been adjudicated, it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

Eczema

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In December 2003, the Board remanded this matter to arrange 
for the veteran to undergo a VA skin examination to obtain 
medical information needed to resolve the claim on appeal.  
Although a VA spine examination was conducted in December 
2004 and a VA mental disorders examination was conducted in 
June 2005, no skin examination was conducted.  While the 
Board notes that the December 2004 examiner found no medical 
evidence of eczema, the veteran did report having symptoms of 
eczema about every two months.  Service medical records 
document eczema at the time of the veteran's separation 
examination from service in November 1998.  Private treatment 
records also reflect the development of hives, as an adverse 
reaction to medications, in October 2003.  Under the 
circumstances, Stegall requires that this case be remanded 
for compliance with the prior remand.  

In September 2005, the veteran reported receiving treatment 
recently for a skin disorder at a VA facility in Pensacola, 
Florida.  Notwithstanding the report of a June 2005 mental 
disorders examination, the claims folder does not contain any 
post-service outpatient treatment records from that facility.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

Disabilities of the Low Back and Cervical Spine

The veteran contends that service connection for a low back 
disability and for a cervical spine disability is warranted 
on the basis that she injured her back and neck during 
service in a motor vehicle accident in May 1997, and that she 
continues to have chronic low back pain and neck pain.

Medical records document current low back pain and neck pain.  
An MRI scan of the veteran's lumbar spine in December 1999 
revealed no abnormalities; X-rays taken in April 2000 were 
also normal.

The report of a December 2004 VA examination attributes the 
veteran's complaints of chronic neck and back pain to her 
somatization disorder, for which service connection has 
already been established.  The examiner noted that X-rays 
were not taken because the veteran was pregnant at the time 
of the examination, but that the veteran could request 
further evaluation if desired.  In September 2005, the 
veteran did request further evaluation and X-rays of her low 
back and neck; however, it appears that a further evaluation 
was not conducted and X-rays were not taken of the veteran's 
low back and neck.
  
Under these circumstances, the Board finds that an 
examination is needed for further evaluation and for X-rays 
of the veteran's low back and neck, for purposes of 
determining whether the veteran has a disability of the neck 
and/or low back (other than that associated with her 
somatization disorder) that either had its onset during 
service or is related to her active service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should request from the 
VA outpatient clinic in Pensacola, 
Florida, all records of evaluation and/or 
treatment of the veteran's skin disorder 
since 1998, including records of 
treatment specifically for a skin 
disorder in 2005.  All records and/or 
responses should be associated with the 
claims file. 

2.  Afford the veteran a VA skin 
examination to identify all current 
disability underlying the veteran's 
current complaints of eczema; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
notation of eczema at separation from 
service in November 1998. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner, and the 
examination report should note review of 
the file.

3.  Afford the veteran a VA examination 
to identify all disability underlying the 
veteran's current complaints of neck pain 
and low back pain; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service motor vehicle accident in May 
1997.  X-rays should also be taken of the 
veteran's low back and cervical spine.

The examiner should provide a rationale 
for the opinions.  

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
her claims.

5.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection for a low back 
disability, a cervical spine disability, 
and for eczema.  If the benefits sought 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



